--------------------------------------------------------------------------------

Guarantee Contract

English Translation



Zhengzhou Commercial Bank Guarantee No. 081127360101

Guarantor: Henan Gengsheng Refractories Co., Ltd. (the "Guarantor")
Legal Representative (Responsible Person): Shunqing Zhang, Title: President
Legal Address: No. 88 Gengsheng Road Dayugou town Gongyi City
Phone: 370-398-0352, Zip Code: 451200

Creditor: Zhengzhou Commercial Bank, Jinshui Branch (the "Creditor")
Legal Representative: Baoyu Lu, Title: Branch Manager
Correspondence Address: 109 Jinshui Road
Zip Code: 450008
Phone: 65990126, Zip Code: 450000

The Guarantor agrees to provide its guarantee for all the loan contract,
guarantee contracts, and other financing contracts (hereinafter referred to as
the "Main Contract"), entered between Gongyi City Financial Development
Corporation. (hereinafter referred to as the "Debtor") and the Creditor during
the period from December 27, 2008 to November 26, 2009. The Guarantor agrees to
provide a maximum guarantee value of RMB 60,000,000 over the Creditor’s rights
which includes the main guarantee amount of RMB 50,000,000 and the rest of
balance of interests, overdue fees, penalties, and compensation, and settlements
expenses. The Creditor accepts the Guarantor’s guarantee and both parties agree
to enter this guarantee contract (hereafter referred to as the "Guarantee
Contract) according to Guarantee Law of People of Republic of China, Guarantee
Law People of Republic of China, and other related laws and regulations, to
verify all the rights and obligation regarding its guarantee over the Main
Contract.

Article 1.

Guarantee Type



The guarantee under this contract represents a joint and several liabilities.
The Guarantor agrees the Creditor is eligible to request the Guarantor to
fulfill its guarantee responsibility under the scope of guarantee as promised
when the Debtor is not able to fulfill its obligations under the Main Contract
regardless other guarantees the Creditors possesses for the Main Contract
(includes but not limit to the warrants of guarantee and pledges).

Article 2. The Definition of the principles and balance under the Main Contract



During the guarantee period, the Guarantor will provide the guarantees including
the principles and balances for all the loan contracts denoted in RMB, Bank
Draft, and other credits transactions entered between the Creditor and the
Debtor.

Article 3. The Scope of guarantee

The scope of the guarantee covers the principal, interest, compound interest,
penalty interest, default penalty, damages and expenses involved in exercising
the Creditor’s right under the Main Contract. The expenses for exercising the
Creditor’s right include but are not limited to collection expenses, litigation
fee (or arbitration fee), preservation fee, notice charge, execution fee,
attorney’s fee, travel expenses and other expenses.

Article 4. The Guarantee period

The Guarantor shall secure the Creditor’s right under the Main Contract during
the valid period, within three years upon the maturity, within three years from
the extension date of the Main Contract, and within three years upon the
termination date of the Main Contract.

Article 5. The Guarantee Contract and Main Contract

The Guarantee Contract shall be individually as enforceable as the Main Contract
which will not be impacted despite the ineffectiveness of the Main contract.
When the Main Contract is confirmed to be ineffective, the Guarantor shall bear
joint and several liabilities and be still responsible for all the financial
debts accrued from the repayment or compensation.

Article 6. Mutual obligations and duties

6.1. The obligations and duties of the Guarantor shall be released when the
Debtor fulfilled all the obligations under the Main Contract.

--------------------------------------------------------------------------------

6.2. The Guarantor is obliged to supervise the Debtor’s capital management and
production operation.

6.3. The Guarantor shall provide related information (included but no limited to
all the contracts, agreements, accounting receipt, and financial statements)
requested by the Creditor along with all the auditing tasks regarding
Guarantor’s, production, operation, and financial condition. The Guarantor shall
submit monthly, biannual, annual statement (included but not limit to the copies
of statement of balance sheet, income statement, profit sheet, statement of cash
flow, tax return receipt and financial statement notes and the reports of
financial statement) and other needed materials to the Debtor.

6.4. During the guarantee period, any of the following events shall be
considered as a default to the Guarantee Contract of the Guarantor. The Debtor
shall require the Guarantor to fulfill its guarantee obligations for repaying
the loan the Debtor owed.

6.4.1. The Guarantor repays other debts in advance.

6.4.2. The Guarantor alternate the debt terms with other creditors.

6.4.3. The Guarantor provides guarantee for a third party.

6.4.4. The Guarantor undertakes other contracting, leasing, restructuring and
issuing stock, jointly operating, merging, separating, dissolution of business
for subjective factors;

6.4.5. The Guarantor fails to fulfill the duties stated in item 6.3.

6.4.6. The Guarantor defaulted with other financial institutions.

6.4.7. The Guarantor involves any legal proceeding or arbitrations with
financial disputes exceeding 20% of the Guarantor’s asset for the most recent
month.

6.4.8. The content of financial statement and related documents the Guarantor
provides to the Debtor are false.

The violation from Item 1 to item 5 shall be excluded by obtaining the written
approval from the Debtor.

6.5. The Debtor is legible to request the Guarantor to fulfill guarantee duties
and repay all the proceeds the Debtor owes when the Guarantor or the Debtor are
filed for bankruptcy or for revocation of business licenses, or cession of
operation by a third party.

6.6. Except the condition indicted in Item 6.4 and 6.5, the Guarantor shall
notify the Creditor in written when any adverse events occurred to materially
impact the Guarantor’s operation resulting in the Guarantor’s guarantee
incapability to fulfill its obligation under this Guarantee Contract.

6.7. During the guarantee period, the Guarantor shall notify the Creditor in
written within 10 days upon any changes to name of company, legal
representatives, legal address, and etc.

6.8. The Guarantor shall be liable for all the expenses (included but not
limited to law suits fee, legal fee, and travelling expenses) for all the legal
proceedings filed by the Creditor in order to fulfill the repayment due to the
Guarantor’s default.

6.9. The Creditor shall be legible to deduct all the repayment under the Main
Contract including the principle, interest, penalties, and other fees from the
Guarantor’s account when the Guarantor or the Debtor default.

6.10. The Creditor shall not disclose the information of the Guarantor’s
operations and related materials provided by the Guarantor, except those under
legal requirement.

6.11. During the valid period of this Guarantee Contract, The Debtor and the
Creditor shall obtain the Guarantor’s approval in written (except the valid debt
transfer to a third party by the Debtor) when making any changes including the
extension of the period to the Main Contract. Despite lacking of the Guarantor’s
approval regarding the changes to the Main Contract, the Guarantor shall still
undertake joint and several liabilities regarding any non-material changes to
the Main Contract but not liable for the material changes.

The guarantee period remains the same if the Creditor and the Debtor alternate
the expiration date of the Main contract without the Guarantor’s approval in
written.

The Guarantor shall still bear joint and several liabilities for all the changes
to content of the Main Contract regardless the fulfillment.

6.12. The Guarantee shall still bear joint and several liabilities when the
Creditor legally transfers its rights to a third party.

--------------------------------------------------------------------------------

6.13. Upon the early termination of the Main Contract, the Guarantor shall repay
the debts for the Debtor when the Debtor fails to repay all the proceeds under
the Main Contract.

Article 7. Withdrawal authorization

The Creditor is legible to deduct the repayment under the Guarantor’s obligation
for the Debtor from all the Guarantor’s commercial bank accounts opened in
Zhengzhou city.

Article 8. Default

Upon the effectiveness of the Guarantor Contract, the Guarantor and the Creditor
shall fulfill mutually agreed obligations. Either party shall be liable for any
violations and all the economic loss it may cause to another party when
non-fulfillment or partial fulfillment occurred to this contract.

Article 9

Dispute Settlement



Any dispute arising from this Contract should be resolved through mutual
consultations. Either party shall be legible to bring the claims to People court
where the Creditor is located.

Article 10. Effectiveness, modification, and termination

10.1. The Guarantee Contract shall come into effect upon the signature (or seal)
by the legal representatives (responsible persons) or authorized representatives
of both parties, with their respective official seals affixed hereto.

10.2. Either party shall not alternate or terminate the Guarantee Contract
except following the regulations according to Contract Law of People of Republic
of China and the terms regarding alternation or termination agreed under this
contract.

10.3. Either party shall notify another party in written regarding any changes
to the Guarantee Contract and obtain the agreement in terms of changes.

Article 11.

Any matters can be supplemented through mutual negotiation and mutual agreement
in written as part of this Contract (the "Supplements"), with the same legal
validity as the Guarantee Contract

Article 12.

This Contract is executed in four original counterparts, the Creditor holds two
and the Debtor and the Guarantee each holds one.

Article 13.

The Guarantee Contract is executed at the Creditor’s location on December 27,
2008.

Notes: The Guarantor has read all the above provisions; the Creditor has made
the corresponding explanations in response to the request by the Guarantor if
any; and the Guarantor has no objection to all the particulars of this Contract.

Guarantor : Henan Gengsheng Refractories Co., Ltd. (Seal) Creditor : Zhengzhou
Commercial Bank, Jinshui Branch (Seal) Legal Representative or Authorized
Representative Legal Representative or Authorized Representative /s/ Shunqing
Zhang /s/ Baoyu Lu Witness: Chaohui
Zhang                                                                    
Witness: Yeihua
Feng                                                                             
Telephone: 136-1381-7999 Telephone: 370-6599-0126

 

--------------------------------------------------------------------------------